Citation Nr: 0307814	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which denied a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned at the RO in February 2002.  A 
transcript of that hearing has been associated with his 
claims file.


FINDINGS OF FACT

According to his certificate of death, the veteran died on 
February [redacted]

, 2003, during the pendency of his appeal of a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.


CONCLUSION OF LAW

Because of the death of the veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to death certificate, the veteran died on February 
[redacted]

, 2003, during the pendency of the appeal.  As a matter of 
law, a claim does not survive a claimant's death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Accordingly, the appeal on the 
merits of the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is moot and 
the appeal must be dismissed for lack of jurisdiction.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).



ORDER

The appeal on the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

